The opinion of the court was delivered by
Isham, J.
The judgment of the county court in this case must *438be reversed, and tbe case remanded. The rule of damages for the breach of the covenant of seizin is the consideration money paid and interest. Interest is given as damages for the delay of payment, and its rate is fixed and determined by statute. It is immaterial what rate of interest the plaintiff agreed to pay on the securities he gave for the purchase money. That is a matter of contract aside from the deed, and whether it be four, six or ten per cent., it will not affect the interest recoverable by way of damages for non-payment of a debt. The taxes paid by Montgomery' are not recoverable in this action. The covenant was broken immediately upon the execution of the deed, and upon the failure of title the plaintiff should have abandoned the premises and sought his remedy upon this covenant for the money paid for the land and the interest upon it.
If there are other covenants in the deed running with the land, they should be released before the plaintiff takes his execution upon this judgment. In the case of Catlin v. Hurlburt, 3 Vt. 403, it was held that, “ If, after the covenantee has conveyed away such land, he recover against the covenantor on such covenant, the court will order stay of execution until the plaintiff shall have lodged a quit-claim deed, or a discharge of the covenants which run with the land, from the grantee.” It is proper that such an order for the stay of execution in this case should be made.
Judgment reversed, and case remanded.